DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 8, 9, 14-16 stand rejected under Section 102.  Claims 10-13 and 16 stand rejected under Section 103.  Claims 10 and 11 stand rejected under Section 112(b).  Claims 4-7 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  The Office noted a misspelling of applicants’ name in the Bibliographic Datasheet.
Applicants amended claims 1, 3-8, 10-13, 15, and 16, and added new claims 17-20.  Upon review of the Bibliographic Datasheet, the undersigned noted that applicants’ name has been corrected.
Turning first to the Bibliographic Datasheet: The Office has updated the Bibliographic Datasheet and included it with this Office Action.  
Section 112(b) rejection: Applicants’ amendment addresses the previously noted Section 112(b) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection is withdrawn.
Section 102 and Section 103 rejections: Applicants’ amendments overcome the previous Section 102 and Section 103 rejections.  These rejections are withdrawn.  However, other art is used to reject certain claims, as noted below.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Claim 10, line 3: Delete “and,” at the beginning of the line and change “having” to “has”.
Claim 10, line 4: Add “and” at the end of the line.
Claim 11 is objected to for depending from objected-to base claim 10.
Claim 11, line 5: Does the red subpixel have a first anode electrode?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 20, which depends from claim 19, which depends from claim 17, which depends from claim 16:   Claim 16 has been amended to require the electrode surface of the anode electrode to have a first inclination angle according to the surface shape of the base insulating layer, a portion of the surface shape to have a second inclination angle that is different from the first inclination angle.  This appears to be directed to Figures 10-12, and possibly Figures 13 and 14.  Because of the differences in inclination angles, the anode electrode is not symmetrical.  However, claim 20 requires the first inclination angle of the electrode surface of the anode electrode to be symmetrical in a first direction and a second direction with respect to an electrode center in plan view.  This is not found in applicants’ originally filed disclosure.  Because 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, which depends from claim 4, which depends from claim 2, which depends from claim 1: Claim 1 has been amended to require the electrode surface of the anode electrode to have a first inclination angle according to the surface shape of the base insulating layer, a portion of the surface shape to have a second inclination angle that is different from the first inclination angle.  This appears to be directed to Figures 10-12, and possibly Figures 13 and 14.  Because of the differences in inclination angles, the anode electrode is not symmetrical.  However, claim 5 requires the first inclination angle of the electrode surface of the anode electrode to be symmetrical in a first direction and a second direction with respect to an electrode center in plan view.  This requirement conflicts with claim 1.  Because claim 5’s requirements conflict with claim 1, claim 5 is rejected as indefinite.
Regarding claim 11, which depends from claim 10, which depends from claim 1: Claim 11 recites a second anode electrode for a red subpixel.  An anode electrode is 
Regarding claim 20, which depends from claim 19, which depends from claim 17, which depends from claim 16:   Claim 16 has been amended to require the electrode surface of the anode electrode to have a first inclination angle according to the surface shape of the base insulating layer, a portion of the surface shape to have a second inclination angle that is different from the first inclination angle.  This appears to be directed to Figures 10-12, and possibly Figures 13 and 14.  Because of the differences in inclination angles, the anode electrode is not symmetrical.  However, claim 20 requires the first inclination angle of the electrode surface of the anode electrode to be symmetrical in a first direction and a second direction with respect to an electrode center in plan view.  This requirement conflicts with claim 16.  Because claim 20’s requirements conflict with claim 16, claim 20 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi, U.S. Pat. Pub. No. 2019/0181365, Figures 3-5 and 7.
Choi, Figure 3:

    PNG
    media_image1.png
    325
    371
    media_image1.png
    Greyscale


Choi, Figures 4, 5:

    PNG
    media_image2.png
    352
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    272
    402
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    459
    719
    media_image4.png
    Greyscale

Regarding claim 1: Choi Figures 3-5 and 7 disclose a display device comprising a pixel region (BA) including a pixel including a light emitting unit (120) arranged on a substrate (41), wherein the pixel region (BA) is provided with a region in which an anode electrode (261) of the light emitting unit (120) is inclined with respect to a substrate surface, and an electrode surface of the anode electrode (261) has a first inclination angle (θ1) according to a surface shape of a base insulating layer (251), and a portion of the surface shape has a second inclination angle (θ2) that is different from the first inclination angle (θ1).  Choi specification ¶¶ 36-98.
Regarding claim 14: Choi Figures 3-5 and 7 disclose that the light emitting unit includes an organic EL element.  Id. ¶ 90.
Regarding claim 15: Choi Figures 3-5 and 7 disclose a manufacturing method of a display device comprising: forming, in a pixel region (BA), a region in which an anode electrode (261) of a light emitting unit (120) is inclined with respect to a substrate surface of a substrate (41), wherein a pixel in the pixel region (BA) includes the light Id. ¶¶ 36-98.
Regarding claim 16: Choi Figures 3-5 and 7 disclose an electronic device (PED) comprising: a display device (CDIS) including a pixel region (BA) including a pixel including a light emitting unit (120) arranged on a substrate (41), wherein, in the pixel region (BA), an anode electrode (261) of the light emitting unit (120) is provided inclined with respect to a substrate surface, and an electrode surface of the anode electrode (261) has a first inclination angle (θ1) according to a surface shape of a base insulating layer (251), wherein a portion of the surface shape has a second inclination angle (θ2) that is different from the first inclination angle (θ1).  Id.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu, U.S. Pat. Pub. No. 2016/0226013, Figure 10.
Liu Figure 10:

    PNG
    media_image5.png
    302
    481
    media_image5.png
    Greyscale


Regarding claim 14: Liu Figure 10 discloses that the light emitting unit includes an organic EL element.  Id. ¶ 37.
Regarding claim 15: Liu Figure 10 discloses a manufacturing method of a display device comprising: forming, in a pixel region, a region in which an anode electrode (42) of a light emitting unit (26) is inclined with respect to a substrate surface of a substrate (36), wherein a pixel in the pixel region includes the light emitting unit (26) arranged on the substrate (36); and forming an electrode surface of the anode electrode (42) at a first inclination angle according to a surface shape of a base insulating layer (50), wherein a portion of the surface shape has a second inclination angle that is different from the first inclination angle.  Id. ¶¶ 18, 54, 31, 33, 34, 53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu Figure 10, and further in view of Liu Figures 1-4.
Liu Figures 1-4:

    PNG
    media_image6.png
    373
    263
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    609
    438
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    474
    472
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    493
    498
    media_image9.png
    Greyscale


Liu Figures 1-4 disclose an electronic device comprising: a display device including a pixel region including a pixel region including a pixel including a light emitting unit (26) arranged on a substrate (36), wherein, in the pixel region, an anode electrode (42) of the light emitting unit (26) is provided inclined with respect to a substrate surface, and an electrode surface of the anode electrode (42) has a first inclination angle (in Liu Figure 4) according to a surface shape of a base insulating layer (50).  Id. ¶¶ 20-40.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liu Figure 10 design in place of the Liu Figure 4 design because the modification would be a substitute of parts.

Allowable Subject Matter
Claims 2-4, 6-10, 12, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the informality in 
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “the surface shape of the base insulating layer is a stepped shape, and the anode electrode is formed on the stepped shape of the base insulating layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-9, 12, and 13: The claims have been found allowable due to their dependency from claim 2 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “the one pixel [has] a cavity structure that utilizes a resonance effect of light between a cathode electrode and the anode electrode of the light emitting unit, [and] a step is provided for each of the subpixels of the plurality of colors on a formation surface of the anode electrode”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “the surface shape of the base insulating layer is a 
With regard to claims 18-20: The claims have been found allowable due to their dependency from claim 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897